Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 1 of 13




                    EXHIBIT 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 2 of 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 3 of 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 4 of 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 5 of 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 6 of 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 7 of 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 8 of 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 9 of 13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      13
Case 0:20-cv-60416-AMC Document 97-13 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      13
